Title: General Orders, 12 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 12th 1776.
Stowe.Temple.


The business of granting passes proving burthensome to Messrs Berrien, Ray & Wilmot; three others are added to them, viz.: William Goforth, John Campbell and Samuel Cowperthwaite, any passes signed by either of them are to be allowed.
The Honorable The Continental Congress have been pleased to appoint the following Gentlemen, Majors General of the Army of the United States. viz.: William Heath Esqr:[,] Joseph Spencer Esqr.[,] John Sullivan Esqr.[,] Nathaniel Greene Esqr: And the following Gentlemen Brigadier Generals. James Reed Esqr:[,] Col. John Nixon, Col. Arthur St Clair[,] Col. Alexander McDougall, Col. Samuel Holden Parsons, Col. James Clinton. They are to be obeyed and respected accordingly.
Jacob Jones in Capt. Stenrods Company, late Col. McDougalls Regiment; tried by a Court Martial whereof Col. Wyllys was President, and convicted of “sleeping on his post”; sentenced to

receive Thirty Stripes—The General approves the Sentence and orders it to be executed at the usual time and place.
A quantity of spears being arrived, the General Officers commanding posts, where they may be wanted, are to make report, & draw for them through the Adjutant General.
After Orders. That as little shifting of regiments, and change of Alarm posts may take place, as possible at a time when an attack may be hourly expected, The General orders and directs that the following arrangement of the Army in consequence of the late promotions shall take place ’till some new disposition can be made. Viz.: Glover’s, Smallwood’s[,] Mile’s, & Atley’s Regiments; to compose one Brigade, and be under the Command of Brigadier Lord Stirling. Late Nixon’s, Prescott’s, Varnum’s, Little’s & Hand’s Regiments; to form another Brigade, and be commanded by Brigd. Genl Nixon. Late McDougall’s, Ritzema’s & Webb’s Regts and the Artificers; to be another Brigade, under the command of General McDougall. Late Parsons’s, Huntington’s, Ward’s—Wyllys’s and Durkee’s, Regiments; to compose another Brigade, under the Command of General Parsons. Late Clinton’s, Reads, Baileys, Baldwins, and Learned’s Regiments; to be another Brigade, commanded by Brigadier General James Clinton. Sergeant’s, Hutchinson’s, & Hitchcock’s Regiments; to be added to General Mifflin’s Brigade: General Heards whole Brigade is to move over to Long Island. Col. Gays Regiment is to join his Brigade in the City of New York. Col. Hitchcocks Regiment is to relieve the detachment at Burdetts Ferry, where it is to remain, and receive orders from Brigadier Mifflin. Lord Stirling, and the Colonels of the Regiments in his Brigade, are to fix upon a Brigade parade, convenient to the several encampments thereof—General McDougall is to do the same with his Colonels; All the other Brigades, Parades, and Alarm Posts are to be as last settled.
The Brigadier Generals, James Clinton, Scott and Fellows, are to be under the immediate Command of Major General Putnam. The Brigadiers Mifflin and George Clinton’s Brigades, to be commanded by Major General Heath. Brigadiers, Parsons & Wadsworth’s Brigades to be under the Command of Major General Spencer. Brigadiers Nixons and Heards Brigade to be commanded by Major General Greene—’till General James

Clinton can join his Brigade at this place Col. Read is to command it. Under this disposition, formed as well as times will allow, the united efforts of the officers, of every Rank, and the Soldiers, with the smiles of providence; The General hopes to render a favourable account to his Country, and Posterity of the enemy, whenever they chuse to make the appeal to the great Arbitor of the universe.
Lieut. Col. Tylor is appointed Colonel of the Regiment late Parsons, and Major Prentice Lieut. Colonel thereof.
Lieut: Col. Durkee is also appointed Colonel of the regiment late Arnolds, and Major Knowlton Lieut. Col. of said regiment.
The Congress have likewise been pleased to appoint Rufus Putnam Esqr. an Engineer and have given him the rank of Colonel in the army.
Major Henly (for the present) is to do duty as Brigade Major in General James Clinton’s Brigade. Major Box in General Nixon’s; Major Livingston in Lord Stirling’s, and Major Peck in General Parsons’s; and Richard Platt Esqr: is to do the duty of Brigade Major in General McDougall’s—All of which are to be considered and obeyed as such.
